Exhibit 23.1 Schwartz Levitsky Feldman llp CHARTERED ACCOUNTANTS LICENSED PUBLIC ACCOUNTANTS TORONTO * MONTREAL CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference of our report dated March 26, 2013 relating to the years ended December 31, 2012 and 2011 audited financial statements of Kallo Inc. which appears in this Annual Report on Form 10-K for that period in the Registration Statement on Form S-8 No. (333-183737). “SCHWARTZ LEVITSKY FELDMAN LLP” Toronto, Ontario, Canada Chartered Accountants March 28, 2013 Licensed Public Accountants 2300 Yonge Street, Suite 1500 Toronto, Ontario M4P 1E4 Tel: Fax:
